

117 S2579 IS: Bikeshare Transit Act of 2021
U.S. Senate
2021-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2579IN THE SENATE OF THE UNITED STATESAugust 2, 2021Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend titles 23 and 49, United States Code, with respect to bikeshare projects, and for other purposes.1.Short titleThis Act may be cited as the Bikeshare Transit Act of 2021.2.DefinitionsSection 5302(1)(E) of title 49, United States Code, is amended—(1)by striking and the installation and inserting , the installation; and(2)by inserting , and bikeshare projects after public transportation vehicles.3.Congestion mitigation and air quality improvement program eligible projectsSection 149(b)(7) of title 23, United States Code, is amended by inserting shared micromobility (including bikesharing and shared scooter systems), after carsharing,.